J-S09045-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 SCOTT HARMON                            :
                                         :
                   Appellant             :   No. 1132 EDA 2020

          Appeal from the PCRA Order Entered February 27, 2020
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0013137-2009

BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                      FILED: APRIL 23, 2021

      Scott Harmon (“Harmon”) appeals from the Order denying his first

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      This Court previously described the factual background underlying

Harmon’s convictions, which we adopt herein.       See Commonwealth v.

Harmon, 83 A.3d 1074 (Pa. Super. 2013) (unpublished memorandum at 1-

3). Relevant to the instant appeal, in the early morning hours of April 19,

2008, Timothy Haines (“Haines”) was driving in his gold Chevrolet Monte Carlo

in the vicinity of Marvine and Tioga Streets in Philadelphia, Pennsylvania.

Haines circled the block two or three times, until Harmon approached the

vehicle. Harmon then fired several shots into the vehicle with an automatic

weapon, killing Haines.   Harmon was arrested several months later, and

charged with first-degree murder, carrying a firearm without a license,
J-S09045-21


carrying a firearm on the public streets of Philadelphia, and possession of an

instrument of crime.1

        Harmon proceeded to a bench trial on July 21, 2011.2             At trial,

eyewitness Michael Johnson (“Johnson”) testified that he was near the corner

of Marvine and Tioga Streets on the night of the shooting. Johnson observed

Haines’s car circling the block several times, and witnessed Harmon approach

Haines’s vehicle and begin shooting into it before fleeing the scene. Oliver

Travers (“Travers”) provided a police statement shortly after the shooting that

identified Harmon as the shooter. At trial, however, Travers testified that he

did not witness the shooting and did not remember providing his statement to

police.

        Regina Pepples (“Pepples”) testified that at the time of the shooting, she

had known Harmon, whom she knew as “Troy,” for two weeks.                 Pepples

testified that she had been driving around with Harmon in his Cadillac, and

observed him place an automatic handgun under the seat of the Cadillac. She

testified that two hours before the shooting, Harmon parked the Cadillac and

removed the gun. Pepples and Harmon then drove away in another vehicle,

a Chevrolet Lumina. Pepples testified that they parked the Lumina on Marvine

____________________________________________


1
    18 Pa.C.S.A. §§ 2502(a), 6106, 6108, 907.

2
    Harmon was initially represented by the Defender Association of
Philadelphia. After Harmon’s preliminary hearing, but prior to trial, Harmon
retained Allan Sagot, Esquire (“trial counsel”), who represented Harmon at
trial.

                                           -2-
J-S09045-21


Street, where Pepples first saw Haines’s Monte Carlo.    Pepples recognized

Haines, as she had seen Haines talking to Harmon about money that was owed

to Haines by Joseph Farris (“Farris”).    Pepples stayed in the Lumina, and

observed Harmon, Farris, Travers, and Johnson talking to each other at the

corner of Marvine and Tioga Streets. Pepples observed Haines approach in

the Monte Carlo. Pepples saw Haines pull his car over and talk to Harmon,

and then she saw Harmon pull out a gun and start shooting at the Monte Carlo.

      Harmon testified in his defense that Johnson had actually been the

person who shot Haines. Harmon testified that on the night of the shooting,

he parked his car near the corner of Marvine and Tioga Streets, and went to

his grandmother’s house for transmission fluid. As he was standing on the

porch of his grandmother’s house, Harmon saw Haines drive around the block

two times. Harmon testified that he heard gunshots, and observed Travers

and Johnson firing at Haines’s vehicle.    Harmon testified that he was not

shooting or in possession of a gun; he did not know Pepples; he has never

used the name “Troy;” and he never drove a Chevrolet Lumina, only a silver

Cadillac.

      Farris testified that he was with Harmon at a bar on the night of the

shooting. Farris testified that he drove with Harmon, in separate vehicles,

back to the vicinity of Marvine and Tioga Streets, where he parked while

Harmon went to his grandmother’s house to retrieve some mail. At that point,




                                    -3-
J-S09045-21


Farris saw Haines’s car approach the corner, and Farris heard several

gunshots, but did not see the shooter.

      At the conclusion of trial, the trial court found Harmon guilty of the

above-referenced offenses. At the start of Harmon’s sentencing hearing on

December 20, 2011, Harmon made an oral Motion for extraordinary relief,

requesting a new trial based upon after-discovered evidence. The trial court

denied Harmon’s Motion, and sentenced Harmon to serve an aggregate

sentence of life in prison without the possibility of parole. Harmon filed post-

sentence Motions and a Motion to reconsider the denial of his Motion for

extraordinary relief, which the trial court denied.       This Court affirmed

Harmon’s judgment of sentence, and the Pennsylvania Supreme Court denied

allowance of appeal.       See Harmon, 83 A.3d 1074 (Pa. Super. 2013)

(unpublished memorandum), appeal denied, 89 A.3d 660 (Pa. 2014).

      On September 15, 2014, Harmon filed the instant, timely PCRA Petition.

On March 5, 2018, following several changes in PCRA counsel, Harmon’s

instant counsel entered her appearance and filed an Amended PCRA Petition.

On February 5, 2019, Harmon filed a counseled Supplemental Amended PCRA

Petition.   The Commonwealth filed a Motion to dismiss Harmon’s PCRA

Petition, after which Harmon filed another counseled Supplemental Amended

PCRA Petition.     The Commonwealth filed another Motion to dismiss the

Petition, to which Harmon filed a Response. The Commonwealth thereafter

filed a Letter in Brief.


                                     -4-
J-S09045-21


       The PCRA court held an evidentiary hearing on February 25 and 26,

2020. At the hearing, Pepples recanted her trial testimony, claiming that she

had only implicated Harmon to police after she felt pressured to do so in her

interview. Additionally, the PCRA court heard testimony from Farris, a friend

of Pepples, and multiple police officers and detectives who had investigated

the shooting.3      At the conclusion of the hearing, the PCRA court denied

Harmon’s Petition.       Harmon filed a timely Notice of Appeal, and a court-

ordered Pa.R.A.P. 1925(b) Concise Statement of matters complained of on

appeal.

       Harmon raises the following issues for our review:

       Is [Harmon] entitled to a new trial due to (1) trial counsel’s
       ineffectiveness in failing to secure and use impeachment evidence
       on the main prosecution witness; failing to correct the court’s
       misstatement at trial as to how long after the shooting the main
       inculpatory witness accused [] Harmon; and failing to secure a
       critical defense witness’s pre-trial interview and prepare the
       witness to explain the same; and/or (2) due to the recantation by
       the main prosecution witness?

Brief for Appellant at 4.

              We review an order [denying] a petition under the PCRA in
       the light most favorable to the prevailing party at the PCRA level.
       This review is limited to the findings of the PCRA court and the
       evidence of record. We will not disturb a PCRA court’s ruling if it
       is supported by evidence of record and is free of legal error. This
       Court may affirm a PCRA court’s decision on any grounds if the
       record supports it. We grant great deference to the factual
       findings of the PCRA court and will not disturb those findings
____________________________________________


3
  Additionally, we note that trial counsel was purportedly contacted in
anticipation for the PCRA hearing, but did not testify, as he indicated that he
had no recollection of the 2011 trial.

                                           -5-
J-S09045-21


      unless they have no support in the record. However, we afford no
      such deference to its legal conclusions. Further, where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review is plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      In his first issue, Harmon makes several distinct claims relating to the

ineffective assistance of his trial counsel, which we will address separately.

To prevail on a claim of ineffective assistance of counsel under the PCRA, a

petitioner must plead and prove, by a preponderance of the evidence, that

counsel’s ineffectiveness “so undermined the truth-determining process that

no reliable adjudication of guilt or innocence could have taken place.”        42

Pa.C.S.A. § 9543(a)(2)(ii). Specifically,

      [t]o be entitled to relief on an ineffectiveness claim, a PCRA
      petitioner must establish: (1) the underlying claim has arguable
      merit; (2) no reasonable basis existed for counsel’s action or
      failure to act; and (3) he suffered prejudice as a result of counsel’s
      error, with prejudice measured by whether there is a reasonable
      probability the result of the proceeding would have been different.
      Commonwealth v. Chmiel, ... 30 A.3d 1111, 1127 (Pa. 2011)
      (employing ineffective assistance of counsel test from
      Commonwealth v. Pierce, ... 527 A.2d 973, 975-76 (Pa.
      1987)).      Counsel is presumed to have rendered effective
      assistance. Additionally, counsel cannot be deemed ineffective for
      failing to raise a meritless claim.       Finally, because a PCRA
      petitioner must establish all the Pierce prongs to be entitled to
      relief, we are not required to analyze the elements of an
      ineffectiveness claim in any specific order; thus, if a claim fails
      under any required element, we may dismiss the claim on that
      basis.

Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015) (footnote and

some citations omitted).

                                      -6-
J-S09045-21


      In his first ineffectiveness claim, Harmon argues that his trial counsel

was ineffective in failing to properly investigate Pepples and impeach her

testimony at trial. Brief for Appellant at 25-32. Harmon points to several

ways in which trial counsel should have impeached Pepples, including David

Farris’s work records, which he asserts would have impeached Pepples’s

testimony regarding the Chevrolet Lumina; Pepples’s identification of Joseph

Farris as “Joseph Cook;” and Pepples’s testimony that she knew Harmon as

“Troy.”   Id. at 28-31.    Harmon additionally asserts that the PCRA court

misstated several facts regarding Pepples’s testimony in its Opinion, and as a

result, the PCRA court’s credibility findings should be entitled to no deference.

Id. at 31-32.

      In its Opinion, the PCRA court addressed Harmon’s argument as follows:

            [Harmon]’s claim is based on a misinterpretation of the
      testimony. Pepples testified only that she was inside of a Chevy
      Lumina that [Harmon] was driving at the time of the shooting.
      She stated that she and [Harmon] were originally in a Cadillac and
      then switched to a Chevy Lumina. Pepples did not testify that the
      Chevy Lumina belonged to David Farris. It was the [d]efense
      witness, [] Farris, who testified that his brother David drove a
      Chevy Lumina. N.T., 7/19/[]11[,] at 54. Therefore, trial counsel
      had no reason to impeach Pepples with David Farris’s work records
      because Pepples never claimed to be in David Farris’s Chevy
      Lumina.

                                     ***

             Although Travers and Pepples identified a photograph of
      Joseph Cook in their police statements, the evidence presented at
      trial made clear that the identification was an error and that only
      one “Joe” was present on the night of the shooting: [] Farris.
      Defense witness, [] Farris himself testified that he was the “Joey”
      that [] Johnson had referred to in his testimony. …


                                      -7-
J-S09045-21


             [Harmon] himself testified that [] Pepples misidentified []
      Farris as Joseph Cook in the photo and that [] Farris was the “Joe”
      on the scene. [N.T., 7/20/11,] at 125, 144. Moreover, Travers
      identified David Farris as “Joe’s” younger brother in his statement
      to police. This was not a case of mistaken identity; all of the
      witnesses knew each other. It was clear to the court during the
      trial that the misidentification was an error which was
      inconsequential. Therefore, this issue has no merit.

PCRA Court Opinion, 8/11/20, at 21, 23. We agree with the sound analysis of

the PCRA court, and affirm on this basis, with the following addendum.

      Regarding the Chevrolet Lumina, Pepples confirmed at Harmon’s PCRA

hearing that her statement to police reflected that the Chevy Lumina was

champagne in color, and not the green Chevy Lumina which purportedly

belonged to David Farris. N.T., 2/25/20, at 141. Our review also discloses

that, although Pepples testified that she knew Harmon as “Troy,” Pepples

nevertheless testified that she knew that Harmon’s real name was “Scott.”

N.T., 7/19/11, at 36. Pepples also identified Harmon at trial. See id. at 37-

38. Additionally, Harmon testified that he never went by the name “Troy;”

Johnson testified that he only knew Harmon as “Scott;” and Travers testified

that Harmon did not go by any other name. See N.T., 7/18/11, at 78, 103-

04; N.T., 7/20/11, at 188-89. As a result, Pepples’s consistent identification

of Harmon, by whatever name, in addition to testimony which clearly called

into question whether Harmon went by the name “Troy,” indicates that

Harmon did not suffer prejudice by trial counsel’s failure to impeach Pepples

in this regard. See Commonwealth v. Lesko, 15 A.3d 345, 394 (Pa. 2011)

(concluding that counsel was not ineffective when “[a]dditional cross-

                                     -8-
J-S09045-21


examination by counsel would have accomplished little”). Accordingly, trial

counsel had no arguable basis to impeach Pepples’s testimony; Harmon has

not demonstrated that he suffered prejudice; and we can grant Harmon no

relief on this claim. See Treiber, supra.

      In his second ineffectiveness claim, Harmon argues that trial counsel

was ineffective for failing to object to, or correct, the statements made by the

prosecution and the trial court regarding the timing of Pepples’s police

statement after the shooting. Brief for Appellant at 32-33. Harmon asserts

that the trial court and the prosecution repeatedly referred to Pepples as

having given her statement to police on the night of the shooting, April 19,

2008, when, in reality, Pepples provided her statement the next day, on April

20, 2008. Id. According to Harmon, the trial court rejected Harmon’s theory

that Pepples and Johnson coordinated their statements to police on the

grounds that Pepples provided her statement on the night of the shooting,

rather than the day after. Id. at 33. Accordingly, Harmon asserts that trial

counsel was ineffective in failing to correct, or object to, the trial court’s

statement in rendering its guilty verdict. Id.

      In its Opinion, the PCRA court addressed Harmon’s argument as follows:

             By way of background, when pronouncing the verdict, the
      trial court mentioned that Pepples[’s] statement was given at 5:55
      a.m., less than three hours after the murder, when it was
      addressing the defense argument that Pepples was not at the
      scene and was recruited to give a statement and told what to say.
      The court noted the absurdity of the argument and gave as one
      example the closeness in time of Pepples’[s] statement to the
      murder. While it is true that the statement was actually given

                                     -9-
J-S09045-21


       fifteen hours[4] after the murder and that counsel did not correct
       the time, the timing of the statement was merely stated as one
       example of the absurdity of the argument and not dispositive. The
       most incredulous part of the argument was that [] Pepples was
       not there, did not know [Harmon], and was pulled from out of
       nowhere and either recruited or coerced into making a statement
       by other witnesses or [Haines]’s family. Specifically, [Harmon]
       argues the failure to object to the time of the statement
       constituted ineffectiveness because the correct time supported the
       contention that [] Johnson (who gave a statement to police the
       day prior) had time after he left the homicide unit to coach Pepples
       on what to say to detectives in her statement. This is merely a
       bald assertion and fails for several reasons.

             First, Johnson testified that he did not see Pepples at the
       crime scene. Secondly, there were additional details in Pepples’[s]
       statement and testimony from that of Johnson. For example,
       Pepples identified a photograph of [Harmon] (and [Harmon]
       himself at trial) as “Troy.” Pepples is the only witness who refers
       to [Harmon] as “Troy.”        Additionally, Pepples testified that
       [Harmon] followed [Haines]’s car and continued to shoot into the
       vehicle as the car rolled. Johnson did not testify that [Harmon]
       moved with [Haines]’s car. Pepples[’s] statement about [Harmon]
       following [Haines]’s car as he shot was later corroborated by the
       pattern of [fired cartridge casings] in the crime scene photos.

            Therefore, the timing of Pepples[’s] statement was not a
       material fact which influenced the verdict.       Consequently,
       [Harmon] was not prejudiced by counsel’s failure to object.

PCRA Court Opinion, 8/11/20, at 21-22 (footnote added).

       The record supports the sound conclusion of the PCRA court, and we

affirm on the basis of its Opinion, regarding Harmon’s second claim.

Additionally, our review discloses that trial counsel extensively cross-


____________________________________________


4
 We note that Pepples’s statement to police was approximately twenty-seven
hours after the shooting, not fifteen, as stated by the PCRA court. However,
such a discrepancy in the timing does not impact the PCRA court’s sound
analysis of the underlying issue presented by Harmon in his Petition.

                                          - 10 -
J-S09045-21


examined Pepples, which revealed that Pepples provided her statement to

police on the afternoon following the shooting. See N.T., 7/19/11, at 50-51.

Because Harmon has not demonstrated that he was prejudiced by counsel’s

failure to object to the prosecution’s and trial court’s misstatement of the

timing that Pepples provided her statement to police, we cannot grant him

relief on this claim. See Treiber, supra.

      In his third ineffectiveness claim, Harmon argues that trial counsel was

ineffective in failing to secure a prior statement made by Farris, a defense

witness. Brief for Appellant at 33-41. Harmon asserts that had trial counsel

secured Farris’s prior statement, he would have been able to adequately

prepare Farris for trial, or counsel could have asked Farris anticipatory

questions in his direct examination, to blunt the Commonwealth’s cross-

examination. Id. at 33-36. Harmon asserts that the PCRA court incorrectly

relied on defense counsel’s choice to call Farris as an indication that defense

counsel knew the facts to which Farris would testify, when in fact, defense

counsel had lacked the proper materials to make that determination. Id. at

36-41.    Ultimately, Harmon claims that the Commonwealth’s cross-

examination damaged Farris’s credibility, and that Harmon suffered prejudice

as a result. Id. at 35-36.

      At trial, Farris testified that he did not personally observe the shooting,

as he had ducked down in his car when he heard gunshots. N.T., 7/20/11, at

18-20.   On cross-examination, the Commonwealth attempted to impeach


                                     - 11 -
J-S09045-21


Farris’s testimony with a statement that he had provided to the Defender

Association of Philadelphia, wherein he identified Johnson and Travers as the

shooters. Id. at 27-29. Harmon’s trial counsel responded that he did not

have a copy of the statement, as it had not been provided to him in the file

from the Defender Association. Id. at 28-29. After being presented with the

statement, Farris testified that he did not intend for his statement to reflect

what he actually saw; rather, he intended to convey what he was hearing from

people in the neighborhood about who had committed the shooting. Id. at

37, 45. At several points during cross-examination, Farris reaffirmed that he

did not witness the shooting; he did not know who had committed the

shooting; and his statement to the investigator was not true to the extent that

it indicated that he personally had witnessed the shooting. Id. at 37, 38-39,

44-45, 47-48, 49-50, 51-53.      On redirect, trial counsel asked Farris the

following:

      Q. Did the investigator ask you if what you knew about the case
      or what you saw about the case?

      A. He asked me what did I hear, what did I know.

      Q. That is what you answered in the statement that the District
      Attorney presented to you?

      A. Yeah, that’s all.

Id. at 66-67.

      At the PCRA hearing, Farris testified as follows:

      Q. So, if [Harmon’s] attorney had talked to you before you
      testified, would you have said anything different than what you
      said when you testified?

                                    - 12 -
J-S09045-21


      A. I mean I probably would have been more stern with my
      answers instead of saying, like all the I guesses. I probably could
      have clarified it as far as what the written statement, how you
      said there was inconsistencies, maybe if he would have went over
      them, I’m not sure.

      Q. But the inconsistencies are the inconsistencies, right? What
      would have changed?

      A. I would have told him a lot of the stuff in there wasn’t like –
      when I took the stand, I didn’t learn until I was on the stand the
      Judge was like I can’t say what I actually didn’t see. I didn’t know
      anything about that or anything like that. I guess as far as
      handling myself on the stand and clarifying things, I don’t know.
      I probably would have been better suited to answer them, I guess.

N.T., 2/25/20, at 33-34.

      In light of the foregoing, we conclude that Harmon was not prejudiced

by trial counsel not having Farris’s prior statement before trial. Despite the

prosecution impeaching Farris’s trial testimony with the prior statement,

Farris’s own testimony at the PCRA hearing confirms that he would have

merely been “more stern” with his answers; he would have been less

equivocal; and he felt he would have been “better suited to answer” for the

inconsistencies. Id. Notably, Farris does not implicate Harmon as the shooter

in either Farris’s trial testimony or in his prior statement; rather, he testified

at trial that he did not see the shooter, and in his prior statement he implicated

Johnson and Travers.       Moreover, trial counsel attempted to rehabilitate

Farris’s testimony in his redirect examination, by reiterating that Farris’s

statement to investigators was intended to relay what Farris was hearing

about the shooting, even if it was recorded as Farris’s personal observations.



                                      - 13 -
J-S09045-21


See N.T., 7/20/11, at 66-67.          Accordingly, because Harmon has not

established that trial counsel’s acquisition and review of Farris’s prior

statement would have impacted the trial court’s verdict, we can grant Harmon

no relief on this claim. See Treiber, supra.

      In his final issue, Harmon argues that the PCRA court erred by failing to

credit Pepples’s recantation testimony during the PCRA hearing.          Brief for

Appellant at 41-44. Harmon points to two separate instances in which he

asserts that the PCRA court erred:       (1) the PCRA court’s statement that

Pepples’s recantation was not credible because she recanted suddenly, in the

middle of her testimony at the PCRA hearing, when Pepples had only

confirmed that the transcript of her prior testimony was accurate; and (2) the

PCRA court’s statement that Pepples provided her statement to police fifteen

hours after the shooting, when it actually took place twenty-seven hours after

the shooting.   Id. at 41-42.    Further, Harmon asserts that Pepples’s trial

testimony was directly contradicted by physical evidence, which bolsters the

credibility of her recantation. Id. at 43-45.

      The factual findings of a post-conviction court, which hears evidence and

passes on the credibility of witnesses, should be given deference.             See

Commonwealth v. Spotz, 84 A.3d 294, 312, 319 (Pa. 2014). Our Supreme

Court has acknowledged that

      [r]ecantation testimony is extremely unreliable.          When the
      recantation involves an admission of perjury, it is the least reliable
      form of proof. The [PCRA] court has the responsibility of judging
      the credibility of the recantation. Unless the [PCRA] court is

                                     - 14 -
J-S09045-21


     satisfied that the recantation is true, it should deny a new trial.
     An appellate court may not disturb the [PCRA] court’s
     determination absent a clear abuse of discretion.

Commonwealth v. Henry, 706 A.2d 313, 321 (Pa. 1997) (internal citations

omitted).

     In its Opinion, the PCRA court addressed this issue as follows:

           The [PCRA c]ourt found Pepples[’s] recantation at the PCRA
     hearing to be incredible. Pepples testified that she did not want
     to testify against [Harmon] at the original trial nor at the PCRA
     hearing. After initially confirming her original statement to police
     and trial testimony, Pepples suddenly decided to recant midway
     through her testimony and state that she wasn’t present for the
     murder and that the detectives fed her all of the information
     contained in her statement. N.T., 2/25/[]20[,] at 144-54.

           Not only was the timing and manner of Pepples[’s]
     recantation incredible, but her testimony, that she went along with
     whatever the detectives told her to say, was belied by her trial
     testimony. While testifying at trial, Pepples corrected details in
     her police statement which she believed to be incorrect. While
     being read her statement to detectives the following exchanges
     occurred:

            BY A[ssistant] D[istrict] A[ttorney (“ADA”)] SAX:

            Q. The question, do you know what money they were
            talking about, A, answer, Troy owed Tim money.

            A. No, I didn’t tell the detective that. I told him that
            Joe owed Tim money. I never said Troy owed him
            money.

     N.T., 7/19/[]11[,] at 46.

            BY ADA SAX:

            Q. Troy stopped and was talking to Tim and Troy said
            come down the street to pick up his money.




                                     - 15 -
J-S09045-21


           A. I never said he was talking to Troy. I never said
           that.

           Q. So if it says here –

           A. When I read it, I asked the man to change it. He
           told me to initial it.

           Q. But there are no changes or initials on here.

           A. That is what I was getting ready to tell you but you
           came inside the courtroom.

           Q. So everything else is correct?

           A. Yes, everything else is correct but that.

           Q. So Troy said come down the street to pick up his
           money, that didn’t happen?

           A. No.

     Id. at 47.

           These actions by Pepples at trial directly contradict her later
     statement that she went along with whatever the police told her
     to say and that she was not present at the scene. The [PCRA]
     court did not err in denying relief based on the recantation
     evidence[,] as it was incredible.

PCRA Court Opinion, 8/11/20, at 31-32.

     Upon our review of the record, we discern no abuse of discretion in the




                                     - 16 -
J-S09045-21


PCRA court’s credibility determination. See Spotz, supra; Small, supra.5

Because Pepples’s recantation was not credible, we can grant Harmon no relief

on this claim.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/23/21




____________________________________________


5
  We note that, in addition to the reasons that the PCRA court found Pepples’s
recantation to be incredible as specified in its Opinion, we note that Pepples’s
testimony at the PCRA hearing was contradicted by other witnesses who
testified at the hearing, including an investigator with the Philadelphia District
Attorney’s Office, who testified that Pepples had provided information in a
2019 interview that was consistent with her trial testimony. See N.T.,
2/26/20, at 50-72.

                                          - 17 -